Citation Nr: 1017095	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In August 2009 the Board remanded the issue for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD. 

2.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

3.  The evidence of record does not show credible supporting 
evidence of the claimed in-service stressors.

4.  The Veteran does not have PTSD due to his military 
service, and a diagnosis of PTSD based on an independently 
verifiable in-service stressor is not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  It also informed the Veteran of how 
disability ratings and effective dates are assigned if 
service connection is granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from November 2002 to November 2009.  

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA Compensation and Pension (C&P) examination 
in regard to his claim for service connection.  In 
determining whether the duty to assist requires that a VA C&P 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been diagnosed with PTSD based on his 
accounts of in-service events.  However the Veteran's claimed 
stressors have not been verified.  Thus, there is no need for 
an examination because it could not provide a diagnosis based 
on verifiable in-service events.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for PTSD.  
He contends that he has PTSD which was caused by events 
during his active service.  The Veteran served from May 1951 
to April 1955.  He contends that his PTSD was caused during a 
trip to Korea to repair a generator in December 1952 or 
January 1953.  In various statements the Veteran reported 
that while fixing the generator there was a mortar attack and 
he saw a man fall down near where the mortar hit.  He did not 
know the man's name or whether he was injured or killed.  The 
Veteran was stationed in Oppama, Japan and his service 
personnel records reflect that he also spent time in Alaska 
and Washington.  His service records do not reflect an 
assignment in Korea.

The Veteran is service connected for an elbow injury which he 
claims occurred in combat.  

The Veteran was first diagnosed with PTSD in July 2006.  VA 
medical records from that month reflect a diagnosis of PTSD, 
delayed based on the Veteran's account of events in service.  
A November 2006 VA exaluation stated that the Veteran 
initially displayed PTSD symptoms in the first six months 
after service but adjusted through focus on work, family, and 
blocking out bad memories.  The Veteran reported experiencing 
a resurgence of symptoms over the previous year and half due 
to media coverage of war events.  

In VA records dated in January 2008, the Veteran complained 
of continuing PTSD symptoms occurring daily and included 
sleep problems, panic attacks, and intrusive thoughts.  The 
Veteran explained that he had always pushed back memories and 
thoughts of Korea.

A memorandum from the RO dated in January 2007 found that 
there was a lack of information required to verify stressors 
in connection with the Veteran's PTSD claim.  

The Veteran submitted a statement dated in November 2009.  He 
stated he was not able to remember more specific dates or 
names from the events that caused his PTSD.  He stated that 
the traumatic events included helping a medic deliver a 
Korean woman's baby.  He was not able to remember, or never 
knew the name of a man "blown away" near him.  

At the outset the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  However, the Veteran has 
not been diagnosed with any other psychiatric disabilities, 
and thus only PTSD will be addressed.

In light of the evidence, the Veteran is not entitled to 
service connection for PTSD.  
Although he served during the Korean Conflict, the Veteran's 
service personnel records give no evidence of participation 
in combat or any service in Korea.  While the Veteran is 
service connected for an elbow injury which he claims to have 
incurred during combat, his personnel records do reflect that 
the Veteran participated in any combat missions or that his 
PTSD is related to the same incident which caused his injury.  
A review of his report of separation, Form DD 214, does not 
reveal any decorations, medals, badges, or commendations 
indicative of participation in combat.

Additionally he has not submitted sufficient information to 
verify his claimed stressors.  Although he submitted 
additional information after the RO issued its January 2007 
memorandum, the information is not sufficient to verify the 
stressors because while it provides a window of dates, it 
does not provide any names of individuals involved or killed, 
or even a location identified by a city, town, village, or 
unit number which could be searched for recorded mortar 
attacks or other similar events.  A two month date range, 
report of mortar fire, and country are not sufficient to 
attempt to verify the Veteran's claimed stressors.  Further, 
the Veteran's service personnel records do not provide any 
information indicating he was ever in Korea.  The claims file 
is also void of any buddy statements or other lay statements 
corroborating the Veteran's assertions of stressful events.

As the Veteran is not shown to have participated in combat, 
his assertions of service stressors are not sufficient to 
establish their occurrence.  A service stressor must be 
corroborated by official service records or other credible 
supporting evidence.  In considering whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.  

The Veteran was diagnosed with PTSD based on his assertions 
of the claimed stressors.  Despite this diagnosis, the Board 
is not required to grant service connection for PTSD simply 
because a doctor accepted the Veteran's description of his 
wartime experiences as credible and diagnosed him with the 
disorder.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
("Just because a physician or other health professional 
accepted Veteran's description of his [wartime] experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD.").  There is no indication that these 
diagnosis were made after a review of the record and the 
Veteran has not provided sufficient information to verify his 
claimed stressors.

The preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. § 
5107.  The objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  The Veteran 
has been diagnosed with PTSD, however with no credible 
corroborating evidence that he was exposed to the reported 
stressors or that the stressors actually occurred, the 
requirements for a grant of service connection for PTSD are 
not met.  38 C.F.R. § 3.304(f).  Accordingly, service 
connection for PTSD is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for PTSD, the doctrine does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


